Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-21, 25-28, 30-37 are rejected under 35 U.S.C. 102(a) as being anticipated by Bruderlein (EP0218575A2).

Referring to claims 17, 34. Bruderlein discloses a “Screening Device”. See Figs. 1-9 and respective portions of the specification. Bruderlein further discloses a flip-flop screening machine comprising: two screen machine side walls (1); and transverse supports (11) which are configured to carry screen panels/screen elements(26), the transverse supports being provided as a powered transverse support and as a non-powered transverse support, the transverse supports being arranged between the two screening machine side walls in a transverse direction of a direction in which a screened material is conveyed, wherein at least every second of the transverse support is provided as the powered transverse support, each powered transverse support is configured to perform at least one of oscillations and vibrations with movements in a 

Referring to claims 18-21.  Bruderlein further discloses resilient couplings, wherein, the powered transverse supports are connected with the two screening machine side walls via the resilient couplings so that at least one of additional circular/elliptic oscillations and linear oscillations are transferred to at least one of the screen panels and to the two screening machine side walls (See at least Co. 2 l. 21-27 & at least Figs. 4-6). Further, Bruderlein discloses, wherein each powered transverse support comprises an outer tube casing, which extends in the longitudinal direction of the powered transverse support, the outer tube casing comprising an interior space which is configured to accommodate the separate oscillatory or vibratory drive (See at least Col. 2 l. 21-27, 32-34 & at least Figs. 4-6). 

Referring to claims 25-26. Bruderlein discloses wherein each powered transverse support comprises as the separate oscillatory or vibratory drive two electric motors (9), one of the two electric motors being arranged at each end of the powered transverse support, one motor shaft (10) is arranged between the two electric motors, an unbalance body is arranged on the one motor shaft between the two motors, and each 

Referring to claims 27-28.  Bruderlein discloses wherein the flip-flop screening machine is divided into individual modules, and each of the individual modules comprises two screening machine side walls between which at least one powered transverse support and one non-powered transverse support extend and wherein the two screening machine side walls have a constant height over a length thereof (See at least (See at least Col. 2 L. 10-13, & at Col. 4 l. 2-5). 



Referring to claims 30-33, 35-37. Bruderlein discloses wherein at least two of the powered transverse supports are provided, and the at least two powered transverse supports provide an out-of-phase operation so as to perform different movements, wherein the different movements are in opposite directions and wherein the at least two powered transverse supports are powered at different amplitudes. Further, Bruderlein discloses wherein an out-of-phase operation of the powered transverse supports, selective modes of oscillation are set which have an influence on the conveying behavior of the screened material on the machine (See at least Col. 1 L. 31-40, Col. 3 L. 38-49). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bruderlein (EP0218575A2).

Referring to claims 22-24. Bruderlein discloses a “Screening Device”. See Figs. 1-9 and respective portions of the specification. Bruderlein further discloses a flip-flop screening machine comprising: two screen machine side walls (1); and transverse supports (11) which are configured to carry screen panels/screen elements(26), the transverse supports being provided as a powered transverse support and as a non-powered transverse support, the transverse supports being arranged between the two screening machine side walls in a transverse direction of a direction in which a screened material is conveyed, wherein at least every second of the transverse support is provided as the powered transverse support, each powered transverse support is configured to perform at least one of oscillations and vibrations with movements in a transverse direction of a longitudinal axis of the powered transverse support so as to alternately compress and stretch the screen panels (See at least Col. 1, L. 3-7), and each powered transverse support comprises over a substantial part of a length or over 

Referring to claim 29. Bruderlein discloses the apparatus as described above in detail. Bruderlein does not disclose wherein the flip-flop screening machine has a modular design comprising modules which are coupled to each other so as to provide a double-deck flip-flop screening machine or a multiple-deck flip-flop screening machine. It should be noted that it is generally known and broadly understood to design screening machines to be modular so that they can be coupled to each other to provide double-decks or multiple decks, as means of increasing screening efficiency, screening variation and throughput. It should be noted that it would have been obvious matter of design choice to make the screening machine modular so that modules could be coupled and stacked to be configured as double-deck or multiple decks screening machine, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and is merely a matter of design option when the general knowledge in the relevant field of the art is used. Further, these variations are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Bruderlein as is well known in the art. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653